



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Scrivener, 2018 ONCA 909

DATE: 20181113

DOCKET: C63679

Feldman, Roberts and Fairburn JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Steven Robert Scrivener

Appellant

Mark Halfyard, as duty counsel

Jessica Smith Joy, for the respondent

Heard and released orally: November 8, 2018

On appeal from the conviction entered on November 30,
    2016 and the sentence imposed on March 31, 2017 by Justice D.M. Paciocco of the
    Ontario Court of Justice.

.

REASONS FOR DECISION

[1]

The appellant says that the trial judge erred by failing to grant an adjournment
    request so that he could bring a s. 11(b) application. That adjournment request
    was made on the day that had been scheduled for sentencing, some three months
    after the convictions had been registered. He filed no application or evidence
    in support of his request. Nor was there evidence that the transcript had been
    ordered.

[2]

We see no error in the trial judges decision to deny the request for an
    adjournment. The trial judges conclusion that the proposed application was for
    the purpose of further delaying proceedings was reasonable and there is no
    basis to interfere with that conclusion.

[3]

Despite Mr. Halfyards very able submissions, we disagree that the trial
    judge failed to turn his mind to the potential merit of a s. 11(b) application.
    Read in context, the trial judges reasons reveal his conclusion that the delay
    lay at the feet of the appellant and he suffered no prejudice as a result.

[4]

The appellant did not pursue his other grounds of appeal.

[5]

The conviction appeal is dismissed. Leave to appeal sentence is refused.

K. Feldman J.A.
L.B. Roberts J.A.
Fairburn J.A.


